Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

Fill in this information to identify the case:

Uniled Siates Bankruptcy Court for the: 1

- ' . /
EMZQ__ Dismct or l dui 0 J~

(Slale)

Case number(rfimom»): Chapter 2 2§]9 &FR __t §§ 3: 83 DCheck iflhis is an

amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy ome

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

 

0 _
1. Debtor’s name b \} 5 ~}» A, j/'/,\ C

2. All other names debtor used
in the last 8 years

 

 

 

include any assumed names,
trade names, and doing business

 

 

 

 

 

 

 

 

as names
3. Debtor’s federal Employer § § _ 3 j j il jj
identification Number (E|N) ' '
4. Debtor’$ address Principal place of business Mailing address, if different from principal place
of business
76 /¥»¢ yQ/\C i er l>z<’\
Number Street Number Sireet
M j z ' P.o. Box
we men @\ i\,l ) / 759
Ciiy stare ziP Code city Staie z\P Code

Location of principal assets, if diEerent from

G/\§ fagg § vi P'i"¢ipa| place of business

County

 

 

Number Street

 

 

City State ZlP Code

5. Debtol’s websife (URL)

 

MCorporalion (including Limited Liabi|ity Company (LLC) and Limited Liabilily Partnership (LLP))
a Pannership (excluding Ll_P)
n Other. Specify:

s. Type of debtor

 

Oflicial Form 201 Voluntary Pelition for Non~lndividuais Filing for Bankruptcy page 1

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

Debtor N&%,\) §/{ rm Ti\((:/ Case number tamm

A. Ch k _'
7. Describe debtor’s business ec one

ij Heailh Care Business (as defined in 11 U.S_C. § 101 (27A))
/B/Singie Asset Real Estate (as defined in 11 U.S.C. § 101(518))

E] Rariroad (as denied in 11 u.s.c_ § 101(44))

El Stockbroker (as defined in 11 U_S.C. § 101(53A))

El Commodity Broker (as defined in 11 U.S.C. § 101 (6))

m Ciearing Bank (as deiined in 11 U.S.C. § 781 (3))

0 None of the above

B. Check all that apply.=

i:l Tax~exempt entity (as described in 26 U_S.C_ § 501)

n investment oompany, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 803-3)

\;l investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C_ NAiCS (North American industry Ciassiiication System) 4»digit code that best describes debtor. See

 

s. Under which chapter of the Cher:k one:
B C ' th
ankruptcy ode rs e /B,Chapter 7

debtor filing?
[] Chapter 9

CI Chapter 11 . Check all that apply.

ij Debtor’s aggregate noncontingent liquidated debts (exciuding debts owed to
insiders or aiiiiiates) are less than $2,566,0$0 (amount subject to adjustment on
4/01/19 and every 3 years after that). 1

L_.l The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations cash~tiow statement and federal income tax return or `rf ali of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

iii A plan is being med with this petition

a Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S_C. § 1126(b).

a The debtor is required to file periodic reports (for exampie, 10K and 100) with the
Secun`ties and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934_ Fiie the Attachment to i/oluntary Petition for Non-lndividuais Filing
for Banknlptcy under Chapter 11 (Ofiiciai Form 201A) with this form.

ij The debtor is a shell company as defined in the Secun’ties Exchange Act of 1934 Ruie

 

 

12b-2.
a Chapter 12
9_ Were prior bankruptcy cases (,@/NO
filed by or against the debtor
within the last 8 years? n Y€S- Di$ffi¢f ______.._. ______ When . Case number
MM/ on / YYvY
if more than 2 cases, attach a Dismct When ease number
separate list. ___.._____..____-____-_- m
10. Are any bankruptcy cases )Q/Nxo
pending or being filed by a
business partner or an n Y€S~ Debwr Reiav'°nship
affiliate of the debtor? mgm When
List all cases if more than 1, MM l DD /¥YYY
attach a separate iist. Case number_ if known

 

Ofiiciai Form 201 Voluntary Petition for Non-individuais Filing for Bankruptcy page 2

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

Debtor §§ U»»§/YA/ ';H di Case number <rkom)

Name

11. Why is the case filed in this Check all that app/y:

district? _ _. . . . . . . _ . .
Deblor has had its domici|e, pnnclpai place of businessl or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than iri any other

district

E] A bankniptcy case concerning debtor’s afiiiiate, general partner, or partnership is pending in this district

12. Does the debtor own or have _,@/No

possession of any rea' Cl Yes. Answer below for each property that needs immediate attention Attach additional sheets if needed_
property or personal property

that needs immediate ` Why does the property need immediate attention? (Check all that apply.)

attention? '

m it poses or is alleged to pose a threat of imminent and identifiable hazard to public heaith or safeiy.

What is the hazard?

 

a lt needs to be physically secured or protected from the weather_

m lt includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for exampie, iivestock, seasonal goods, meat, daiiy, produce, or securities'related
assets or other options).

L_.l Other

 

Where is the property?
Number Street

 

 

City State ZlP Code

is the property insured?

m No
ij Yes. in ~ agency

 

 

Contad name

 

 

 

Phone
- Statistical and administrative information
13. Debtor’s estimation of Check one:
ava"able funds in Funds will be available for distribution to unsecured creditors

Afier any administrative expenses are paid, no funds will be available for distribution to unsecured creditors

_ 1_49 Ci i,ooos,ooo Ei 25,001-50,000
14~ ES""_"ated number °f Cl 50-99 El 5,001-10,000 ill 50,001-100,000
°'ed"°'s El 100-199 Ci 10,001-25,000 El More than 100,000
lI] mcgee
_ Ci so-sso,ooo ill sl,ooo,ool_$io million iii 5500_000,001-51 billion
15- Est'"‘ated asse$ E] $50,001-$100,000 Ei $10,000,001-$50 million El $1_000_000,001-$10 billion
Ci $100,001-$500,000 E.i sso_ooo,oolsloo million El $10,000_000,001-350 billion
JZ’ 3500,001_$1 million iii sioo,ooo,ooi-ssoo million ill More ivan 350 billion

Ofticiai Form 201 Voiuntary Petition for Non~individuais Filing for Bankruptcy page 3

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

Debtor g"/ § 8 n'"{w>{ j; (\3 €/ Case number (rlo»on-n)

_ _ _ _ _ El sosso,ooo Cl $1.000,001-$10 million El $500,000,001-$1 billion
m Est'"‘a'ed "ab"‘“es El sso,ooi~$roo,ooo Cl slo,ooo,ool-$so million El $1,000,000,001-$10 billion
El s oo,ool-$soo,ooo El sso,ooo,ool-sioo million El $10,000,000,001-$50 billion
/12<500,001-$1 million El 3100,000,001-$500 million EJ More than 550 billion

-Request for Relief, Declaration, and Signatures

 

WARN|NG - Bankruptcy fraud is a serious crime. Making a false statement in connection vln`th a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17~ Decla"_ati°n and signatf"e of i' The debtor requests relief in accordance with the chapter of title 11, Un'rted States Code, specified in this
authorized representative of pemion
debtor '

l have been authorized to tile this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonable belief that the information is true and
correct

l declare under penalty f perj ry that the foregoing is true and correct

      

§ ?iii \ri il/C) §li§”l?)\ wlb`iriio

Signature of aéthorized represenlah‘ve/orp debtor Printed name

Title

 

ls. Signature of attorney X /S){ N E\;.§TW m I\A’€/ Date 5/555 j 510 } di

Signature of attorney for debtor MM l DD l YYYY

 

 

Printed name

 

Firm name

 

Number Stleet

 

 

 

 

City Stale ZlP Code
Contact phone Email address
Bar number State

Oft`lcial Form 201 Voluntary Petition for Non-lndividuals Filing for Bankruptcy page 4

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRIC'I` OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

I)EBToR(s); 6 \‘i S‘l/ ici FlQC CASE No.:

Pursuant to Local Bankruptcy Rule l073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases,'to the petitioner’s best knowledge, information and belief:
[N()TE: Cases shall be deemed “Related Casos” for purposes of E.D.N.Y. LBR 1073-l and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same;
(ii) are spouses or ex-spouses; (iii) are a;liiliates, as defined in ll U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;

or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under ll U.S.C. § 54l(a).]

MO RELA'I'ED CASE !S PENDlNG OR HAS BEEN PENDING AT ANY TIME.
l:l THE FOLLOWING RELATEI) CASE(S) IS PENDING OR HAS BEEN PENDING:
1. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): _______ [Ifclosed] Date of closiog:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHlCH CASES ARE RELATED (quer lo NO]E above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (‘REAL PROPERTY’) WHICH WAS ALSO LlSTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

Z. CASE NO.: JUDGE: DlSTRlCT/DlVlSION:
CASE STILL PENDING: (YES/NO): [Ifclosed] Date of closiog:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confrrmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (quer 10 NOIE above):

 

REAL PROPERTY LISTEI) lN DEBTOR’S SCHEDULE “A” (‘REAL PROPER'I`Y’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

[oVER]
DISCLOSURE OF RELATED CASES (cont’d)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PEND]NG: (YES/NO): [lfclosed] Date of closing:

CURRENT S'I'ATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, contirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED alefer 10 NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (‘REAL PROPERTY’) VVH!CH WAS ALSO LISTED lN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to ll U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will he required to file a statement in support of his/her eligibility to tile.
TO BE COMPLETED BY DEBTOR/PETITIONER’S ATI`ORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New york (Y/N):

CERTIFICAT!ON (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any ease now pending or pending at any

time, except as indicated elsewhere on this form.
g fl`lST ?\il`ii®m(ll nmb l/ Al» /;j :);KJ”[ / q[//W;$

Signature of Debtor’s Attoruey Signature of Pro-se Debtor/Petitioner

76 lia/oft a m;

Mailing Address deebtor/Petif{oner

whereas ;\\\/ )175~>

‘étfy, State, Zip Code

 

 

 

 

Email Address

 

Area Code and Telephone Numher

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice

NOTE: Any change in address must be reported to the`Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

UNITED STATES BAN]{RUPTCY CDURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

`BU<>¢~!//%_ fmc Chapter7

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge

Dated: L}/;/:Q@]@/

 

77 ala

Debtor

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. l lllS

Case 8-19-72387-reg Doc 1 Filed 04/01/19 Entered 04/01/19 15:07:12

US BANK NA C/O

WOODS OVIATT GRMAN, LLP
2 STATE STREET
ROCHESTER,NY 14614

